Citation Nr: 0735893	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  03-26 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial disability evaluation greater than 
20 percent for a right knee disability, status-post right 
anterior cruciate ligament (ACL) reconstruction and medial 
meniscus repair.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service from October 1995 to June 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2001 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which granted, in pertinent part, 
the veteran's claim for service connection for a right knee 
disability, status-post right ACL reconstruction and medial 
meniscus repair, assigning a 10 percent disability rating 
effective June 4, 2001.

In a July 2003 rating decision, the RO increased the rating 
to 20 percent, effective the date of the grant of service 
connection.  In an August 2003 rating decision, the RO 
assigned a temporary total evaluation of 100 percent to the 
veteran's service-connected right knee disability effective 
July 21, 2003, based on surgical or other treatment 
necessitating convalescence.  An evaluation of 20 percent was 
assigned effective September 1, 2003.

In January 2006, the Board remanded the veteran's claim to 
schedule a Travel Board hearing, which was held before the 
undersigned Acting Veterans Law Judge at the RO in March 
2006.  In May 2006, the Board remanded the veteran's claim 
for additional development.

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  Separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

FINDING OF FACT

The veteran's right knee disability, status-post ACL 
reconstruction and medial meniscus repair, is manifested by 
subjective complaints of right knee pain and swelling, no 
laxity of the knee ligaments, flexion to 135 degrees, normal 
extension, no additional limitation on repetitive range of 
motion testing, and a subjective complaint of increased right 
knee discomfort on repetitive movement.


CONCLUSION OF LAW

The criteria for an initial disability evaluation greater 
than 20 percent for a right knee disability, status-post ACL 
reconstruction and medial meniscus repair, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.71a, 
Diagnostic Codes (DC's) 5256, 5257, 5258, 5259, 5260, 5261, 
5262 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

With respect to the veteran's claim on appeal, the RO 
provided notification in April 2003, after the initial 
adjudication that granted service connection.  The RO 
provided the appellant additional notice by letters dated in 
November 2004 and June 2005.  The notification substantially 
complied with the specificity requirements of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) identifying the five 
elements of a service connection claim; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence; and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), requesting the claimant to 
provide evidence in his or her possession that pertains to 
the claims.

Pursuant to the Board's May 2006 remand, the RO provided the 
appellant with additional VCAA notice and notice of the 
Dingess requirements in May 2006 and April 2007, subsequent 
to the initial adjudication.  While the duty to notify was 
not satisfied prior to the initial unfavorable decision, the 
Board finds that the error was cured by the subsequent 
issuance of fully compliant notice, followed by 
readjudication of the claim in a June 2007 supplemental 
statement of the case.  Mayfield, 444 F.3d at 1328.  The 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of her claim and 
given ample time to respond.  Thus, any timing error did not 
affect the essential fairness of the adjudication.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the severity of 
disabilities, and afforded the veteran the opportunity to 
give testimony before the Board.  All known and available 
records relevant to the issue on appeal have been obtained 
and associated with the veteran's claims file; and the 
veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Higher Initial Rating for a Right Knee Disability

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007). Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings. The regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole recorded history. 38 C.F.R. § 
4.2 (2007); see also Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

As noted, where the appeal arises from the original 
assignment of a disability evaluation following an award of 
service connection, the severity of the disability at issue 
is to be considered during the entire period from the initial 
assignment of the disability rating to the present time.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Fenderson, supra.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2007). All reasonable doubt is 
resolved in the veteran's favor. 38 C.F.R. § 4.3 (2007).

In evaluating a service-connected disability, the Board must 
consider functional loss due to pain under 38 C.F.R. § 4.40 
and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 
4.59.

DC 5257 provides disability evaluations for knee impairment.  
A 10 percent evaluation is warranted for slight knee 
impairment involving recurrent subluxation or lateral 
instability. The next higher evaluation of 20 percent is 
warranted for moderate knee impairment. The maximum 
disability evaluation of 30 percent is warranted for severe 
knee impairment. 38 C.F.R. § 4.71a, DC 5257.

Under DC 5260, a 10 percent rating is warranted for 
limitation of flexion of the leg to 45 degrees. A 20 percent 
rating is warranted for limitation of flexion of the leg to 
30 degrees. The maximum evaluation of 30 percent is warranted 
for limitation of flexion of the leg to 15 degrees. 38 C.F.R. 
§ 4.71a, DC 5260.

Under DC 5261, a 10 percent rating is warranted for 
limitation of extension of the leg to 10 degrees. The next 
higher evaluation of 20 percent is warranted for limitation 
of extension of the leg to 15 degrees.  An evaluation of 
30 percent is warranted for limitation of extension of the 
leg to 20 degrees. An evaluation of 40 percent is warranted 
for limitation of extension of the leg to 30 degrees. The 
maximum evaluation of 50 percent is warranted for limitation 
of extension of the leg to 45 degrees. 38 C.F.R. § 4.71a, 
DC 5261.

In precedent opinions, VA's General Counsel has held that 
separate ratings may be assigned for X-ray findings of 
arthritis with limitation of motion of the knee (DCs 5003-
5010) and for instability of a knee (DC 5257). See 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997) and 
VAOPGCPREC 9-98 (August 14, 1998).  

Arthritis, due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis. 38 C.F.R. § 4.71a, DC 5010.

Degenerative arthritis (hypertrophic or osteoarthritis) 
established by X-ray findings, in turn, will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved. 
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
DC 5003. Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.

VA's General Counsel also has held that separate ratings may 
be assigned for limitation of flexion and limitation of 
extension of the same joint. See VAOGCPREC 9-2004 (Sept. 17, 
2004).

In this case, the veteran's service-connected right knee 
disability has been evaluated as 20 percent disabling under 
38 C.F.R. § 4.71a, DC 5258, since June 4, 2001, with the 
exception of a temporary total disability rating of 
100 percent assigned from July 21, 2003, to August 30, 2003.

A review of the veteran's service medical records indicates 
that an injury to the right knee was noted on the veteran's 
enlistment physical examination in April 1995.  The in-
service examiner noted that the veteran had injured her right 
knee earlier in April 1995 and had been diagnosed with an ACL 
tear of the right knee.  Included in the veteran's service 
medical records were copies of pre-service treatment records 
showing treatment for a torn ACL of the right knee in 1991 
and a right knee arthroscopy in 1992 and additional right 
knee complaints in 1993.  The veteran's private treating 
examiner stated in an April 1995 letter that, at the time of 
her enlistment physical examination, the veteran had no 
instability of the right knee and full knee functioning with 
all activities.  The veteran was cleared to participate in 
basic training.  While on active service, the veteran 
received treatment for an ACL tear in the right knee and had 
reconstructive surgery of the right knee ACL in February 1998 
and a right medial meniscus repair in March 2001.  An undated 
physical examination, which may be the veteran's separation 
physical examination, shows that, after 5 years and 7 months 
of active service, she was status-post right ACL 
reconstruction and right medial meniscus repair.

VA clinical records show that the veteran reported re-
injuring her right knee in April 2002.  Following outpatient 
treatment that same month, the diagnosis was internal 
derangement of the right knee.  Her right knee effusion had 
cleared up on outpatient treatment in May 2002, although the 
veteran still complained of pain.  In June 2002, the veteran 
complained of right knee pain and swelling.  Physical 
examination of the right knee showed minimal warmth with 
slight effusion and a stable knee.  The assessment was 
recurrent right knee effusion.  Later in June 2002, the 
veteran again complained of right knee pain and swelling that 
awakened her from sleep.  Physical examination showed that 
she walked with significant difficulty, a nearly normal range 
of motion in the right knee with pain at the extremes of 
extension, and moderate swelling and tenderness to palpation.  
The impression was chronic right knee pain.  

In January 2003, the veteran complained of intermittent pain, 
swelling, and weakness in the right knee.  Physical 
examination showed no detectable effusion in the right knee, 
no instability on extension and flexion, mild posteromedial 
joint line tenderness but no other joint line tenderness, and 
crepitus with motion.  A magnetic resonance imaging (MRI) 
scan of the right knee was reviewed and showed an intact ACL 
repair and evidence of prior surgery on the medial meniscus.  
X-rays were interpreted as predisposing the veteran "to a 
little bit of instability, and it surely is not severe."  
There was no evidence of any significant internal 
derangement.  Following VA outpatient treatment in April 
2003, the impression was chronic right knee pain.

In 2003, the veteran received private outpatient physical 
therapy for her right knee pain.

In July 2003, the veteran had a right knee arthroscopy at a 
VA Medical Center.  The pre- and post-operative diagnoses 
were unstable medial meniscal tear, old and curled on itself 
casing secondary chondritis at the medial third of the 
weightbearing medial femoral condyle (MFC) of the right knee, 
chondritis of the MFC, and an old ACL grafting with the 
posterior band being more taut that the anterior one.  On VA 
outpatient post-surgical treatment later in July 2003, the 
impressions included status-post right knee scope and 
resection of old medial meniscus tear.

VA MRI of the right knee in February 2004 showed prior 
fixation of the tibial plateau and probable repair of the 
ACL, which appeared intact, and a small joint effusion.

On VA examination in November 2004, the veteran complained 
that pain along the medial joint space of the right knee 
limited her activity, increased her fatigue, and decreased 
her endurance while working.  Objective examination showed 
tenderness all over the medial joint space with no joint 
instability.  Range of motion testing of the right knee 
showed normal flexion from 0-140 degrees, a stable right 
knee, present ligaments, and intact ACL reconstruction.  
Although the veteran used a post-operative knee brace and a 
medial joint space unloading brace while ambulatory, the VA 
examiner stated that the braces were not necessary 
objectively.  The veteran's range of motion was not painful 
on motion or on palpation of the medial joint space.  There 
was no evidence of arthritis on right knee x-rays or MRI.  
The diagnoses were a stable knee and tenderness all over the 
medial joint space secondary to ACL repair.

On VA examination in June 2005, the veteran complained of 
right knee pain.  The veteran's claims file was not available 
for review.  The examiner observed that physical examination 
showed a "full range of motion" in the right knee; however, 
on range of motion testing of the right knee, flexion was 
reported as to "40 degrees."  The examiner noted intact 
ligaments, a stable ACL, no instability of the right knee 
joint, and tenderness over the inner medial aspect of the 
right knee.  The diagnoses included anterior cruciate and 
right medial meniscus tear with a full range of motion in the 
right knee and some pain and discomfort.

VA x-rays of the right knee in February 2007 showed moderate 
osteoarthritis and status-post ligament repair.  Following VA 
outpatient treatment that same month, the diagnosis was 
degenerative joint disease of the right knee.

On VA outpatient treatment in April 2007, the veteran 
complained of knee pain.  Objective examination showed that 
she was walking with some difficulty, a normal range of 
motion in the right knee, some right knee swelling, and 
stable ligaments.  The impression was right knee pain.

On VA examination in May 2007, the veteran complained of 
sharp and stabbing right knee pain that radiated throughout 
the entire pain and recurrent right knee swelling.  The VA 
examiner reviewed the veteran's claims file in detail, 
including her service medical records, and electronic medical 
records.  The veteran denied any giving way or locking of the 
right knee.  Physical examination showed a slight limp 
favoring the right lower extremity, patellofemoral clicking 
on flexion of the right knee, a slightly tender depression 
medial to the right tibial tuberosity, no swelling, erythema, 
or effusion in the right knee joint, intact ligaments, no 
right knee ankylosis or deformity, some discomfort on the 
posteromedial aspect of the right knee at the limit of full 
flexion and some tenderness in this area, and no ligament 
laxity.  Range of motion testing of the right knee showed 
flexion to 135 degrees and normal extension.  There was no 
loss of range of motion on repetitive movements, although the 
veteran complained of increased discomfort in the right knee.  
There also was no additional loss of range of motion due to 
pain, fatigue, incoordination, weakness, or on repetitive 
movements.  The VA examiner stated that the veteran's 
arthritis in the right knee joint was most likely caused by 
the service-connected right knee disability.  The diagnoses 
were degenerative joint disease of the right knee, status-
post ACL reconstruction of the right knee, and status-post 
medial meniscectomy of the right knee.

In a May 2007 letter, the veteran's employer stated that her 
service-connected right knee disability had interfered with 
her ability to do her job because she was unable to work at 
several job sites "due to the amount of walking, standing, 
stair climbing, and uneven ground at various locations."  

The Board finds that the preponderance of the evidence is 
against a disability evaluation greater than 20 percent for a 
right knee disability, status-post right ACL reconstruction 
and medial meniscus repair.  The medical evidence 
demonstrates that, throughout the appeal period, there has 
been full extension of the right knee.  The veteran's right 
knee also has not shown a compensable degree of limitation of 
flexion despite repeated VA examinations during the appeal 
period.  Hence, assignment of an increased rating for either 
limited extension or flexion of the veteran's right knee is 
not warranted.  See 38 C.F.R. §§ 4.71a, DC's 5260, 5261.  
Moreover, since the veteran does not have a compensable 
degree of limitation of flexion or extension in the right 
knee, separate 10 percent ratings may not be assigned for 
limitation of flexion and for limitation of extension.  See 
VAOGCPREC 9-2004.  

The evidence also indicates that, in January 2003, the 
veteran had some crepitus with motion of the right knee.  
However, the VA examiner concluded that the veteran's joint 
instability was not severe and there was no evidence of any 
significant internal derangement. VA x-rays in February 2004 
showed only a small joint effusion.  The veteran also does 
not experience any internal derangement of the right knee.  
Internal derangement and chondromalacia may be rated on the 
basis of instability of the knee joint under 38 C.F.R. § 
4.71a, DC 5257.  Although there was some crepitus with motion 
on VA examination in January 2003, subsequent examinations of 
the right knee in November 2004, June 2005, and April and May 
2007 showed no crepitus.  The veteran's right knee joint has 
been fully stable throughout the appeal period.  Absent 
instability of the right knee joint, a 10 percent rating may 
not be assigned for internal derangement or chondromalacia of 
the right knee.  See VAOGCPREC 23-97 and VAOGCPREC 9-98.

The veteran's more recent right knee x-rays show, at most, a 
mild joint effusion and osteoarthritis.  However, there is no 
objective evidence that the veteran's right knee arthritis 
has resulted in any compensable limitation of motion in 
flexion or extension.  As such, a separate 10 percent rating 
for degenerative (or traumatic) right knee arthritis is not 
warranted.  See 38 C.F.R. § 4.71a, DC 5003.

In addition to consideration of the above Diagnostic Codes, 
the Board also has considered evaluating the veteran's right 
knee disorder under the DC 5258 pertaining to dislocated 
semilunar cartilage. However, throughout the appeal period, 
the veteran has been in receipt of the maximum disability 
evaluation available under DC 5258.  See 38 C.F.R. § 4.71a, 
DC 5258.

Finally, there is no medical evidence of nonunion or malunion 
of the tibia and fibula at the point where these bones 
articulate with the right knee joint.  Absent nonunion or 
malunion, 38 C.F.R. § 4.71a, DC 5262 is not for application 
in rating the veteran's right knee disorder.

The Board is required to consider the effect of pain and 
weakness when rating a service-connected musculoskeletal 
disability.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 
202, and Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  
The Board does not dispute that pain limits function of the 
veteran's right knee; as the veteran's employer reported in 
May 2007, she is unable to work at several job sites due to 
the physical requirements of working at those sites.  
However, throughout the appeal period, range of motion 
testing of the right knee showed full extension and 
limitation of flexion that was not compensable.  The 
veteran's complaints of right knee pain were considered and 
appear to be the basis for the assignment of the current 20 
percent disability rating. 

The Board has considered the veteran's claim for a higher 
initial evaluation for her right knee disorder, status-post 
right ACL reconstruction and medial meniscus repair, under 
all appropriate diagnostic codes.  As stated above, painful, 
unstable, or malaligned joints, due to healed injury, are 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.  This has been done in the present 
case as the veteran is assigned a 20 percent disability 
rating.  Moreover, although the Board is required to consider 
the effect of pain when making a rating determination, which 
has been done in this case, it is important to emphasize that 
the rating schedule does not provide a separate rating for 
pain.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  

In summary, the currently assigned 20 percent evaluation for 
a right knee disability, status-post right ACL reconstruction 
and medial meniscus repair, takes into account any additional 
range of motion loss from pain, weakened movement, excess 
fatigability, or incoordination of the left knee.  The Board 
observes that there was no additional loss of motion in the 
right knee on DeLuca testing at the most recent VA 
examination in May 2007.  Thus, even applying DeLuca or the 
provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59, the Board 
finds that the veteran is not entitled to additional 
compensation.

The Board also finds that, as the 20 percent rating assigned 
to the veteran's service-connected right knee disability, 
status-post right ACL reconstruction and medial meniscus 
repair, appropriately compensates her for the disability that 
she has experienced since she filed her claim, a higher 
initial or staged rating is not for consideration.  See 
Fenderson, supra.

The Board has considered whether the veteran's claim should 
be referred for a rating for based on considerations outside 
the schedular rating criteria.  However, the evidence does 
not show that the service-connected disability has presented 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards so as to warrant the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b).  
Although the evidence shows some limitation of motion of the 
right knee due to the service-connected disability, there is 
no evidence that the nature and severity of these symptoms 
are beyond what is contemplated by the applicable criteria.

In addition, the current evidence of record does not reflect 
that the veteran has required frequent hospitalization for 
her service-connected right knee disability, or that the 
right knee disability itself has caused interference with 
employment to a degree greater than that contemplated by the 
regular schedular standards that are based on the average 
impairment of employment.  In view of these findings and in 
the absence of evidence of extraordinary symptoms, the Board 
concludes that the schedular criterion adequately 
contemplates the nature and severity of the veteran's 
service-connected right knee disability. 


ORDER

Entitlement to an initial disability evaluation greater than 
20 percent for a right knee disability, status-post right 
anterior cruciate ligament (ACL) reconstruction and medial 
meniscus repair, is denied.



____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


